Pee Oubiaj,c.
This action was brought against the defendants as sureties on the official bond of one Eugene M. McCarthy, constable. In the answer to the plaintiff’s complaint, defendants denied all the allegations thereof, and specially pleaded the statute of limitations. The cause was tried to the court without a'jury, and witnesses were sworn for the plaintiff. The *202court found for and entered judgment in favor of the defendants and against tbe plaintiff. The evidence is not in the record. Plaintiff appeals from the judgment.
The only assigned error is that “the court erred in giving judgment against appellant, for in so* doing he evidently held the statute of limitations had run against the action.” Them is not anything in the record disclosing the reason why the court found for and entered judgment in favor of the defendants. While not passing upon the question whether the court erred in its decision upon the point as to the statute of limitations— if it made onei — we may and do- say that, even if it erroneously found that the statute had run, it would not follow that the j udgment should be reversed, for the reason that the court may have found that the evidence of the plaintiff did not make out a prima facie case on the merits.
Under the doctrine of implied findings which prevails in this state, it must be presumed that the court correctly found in favor of the defendants.
There not being any of the evidence in the record, we cannot say that the court erred in finding for the defendants.

Affirmed.